[Cite as State v. Shoecraft, 2017-Ohio-8771.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                       Court of Appeals No. L-16-1228

        Appellee                                    Trial Court No. CR0201601369

v.

Jeffrey Shoecraft                                   DECISION AND JUDGMENT

        Appellant                                   Decided: December 1, 2017

                                                *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Claudia A. Ford, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                                *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Jeffrey Shoecraft, appeals from the judgment of the Lucas

County Court of Common Pleas, following a jury trial, convicting him of one count of

rape and one count of kidnapping. For the reasons that follow, we affirm.
                           I. Facts and Procedural Background

       {¶ 2} On January 17, 2016, the victim, H.T., was leaving her car in order to enter a

store in Toledo, Lucas County, at approximately 6:00 p.m. on a cold Sunday evening.

H.T. testified that appellant, a complete stranger to H.T., entered her car on the passenger

side and pulled her back in by her hair and held the back of her neck to restrain her

movement. H.T. stated that appellant smelled of alcohol, and he coerced her to drive him

to a liquor store downtown. Appellant gave directions to H.T. as she was unfamiliar with

the greater Toledo area.

       {¶ 3} Once H.T. pulled into the parking lot of the liquor store, appellant tried to

kiss her while still holding onto her neck. He forced his hands down her pants and

digitally penetrated her vagina despite her efforts to resist. After appellant took his hand

out, he asked H.T. for her phone number. H.T. initially gave him a fake number, but

when her phone did not ring when he called it, H.T. eventually gave him her real number.

After they had exchanged numbers, H.T. took a picture of appellant to save it alongside

his number. Then appellant exited the car and walked into the apartment complex behind

the liquor store.

       {¶ 4} Immediately thereafter, H.T. used her GPS and went to the nearest sheriff’s

office where they walked her over to the Toledo Police Department. H.T. reported that

she had been sexually assaulted. The desk officer testified that H.T. was so distraught

that she was lying on the floor crying. H.T. also later gave appellant’s photo and phone




2.
number to the police. After reporting the sexual assault, H.T. went to Blanchard Valley

Hospital in Findlay to have a rape kit conducted on her.

       {¶ 5} The examination of rape kit showed physical injuries of vaginal tearing,

redness, and tenderness at the vaginal opening. H.T.’s undergarments and vaginal swabs

were taken for examination. After conventional DNA testing, appellant was specifically

excluded from the collected samples. However, through specialized testing to male

specific results, although the major contributor was H.T.’s boyfriend, with whom she had

a consensual sexual encounter the night before, there was an indicator of an unknown

male that was sufficient for comparison. The test results were inconclusive whether

appellant was a possible contributor.

       {¶ 6} Appellant was arrested on February 17, 2016. After his arrest, he entered

into a stipulation with the state to take a polygraph examination. Some relevant questions

that were asked of appellant were, “did you ever touch H.T.’s bare vagina?”; “did you

ever put your finger into H.T.’s vagina?”; “did you ever force H.T. to drive you

anywhere?”; “did you ever commit any sex act on H.T.?” The polygraph administrator

testified that appellant’s responses to these questions indicated deception. He also

testified that the examination was peer-reviewed with similar results.

       {¶ 7} After the state rested its case, appellant took the stand in his own defense

and offered a different version of the events. Appellant testified that he was job hunting

on that Sunday evening and missed the last bus downtown. He attempted to catch a ride

with a couple of cars in the parking lot until coming across H.T., who offered to give him




3.
a ride to where he needed to go as long as directions were provided. He asked H.T. to

drive him to his friend’s apartment, which was near a liquor store. After arriving, he

thanked her for the ride, and told her that he would compensate her with a paycheck after

a few weeks. The two exchanged phone numbers and appellant allowed H.T. to take a

picture of him if she doubted his intent to compensate. He stringently denied attempting

to sexually assault or kiss H.T. in any way.

       {¶ 8} Following the presentation of evidence, the jury found him guilty of rape in

violation of R.C. 2907.02(A)(2), and kidnapping in violation of R.C. 2905.01(A)(2), both

felonies of the first degree. At sentencing, the trial court ordered appellant to serve seven

years in prison on the count of rape, and nine years in prison on the count of kidnapping.

Further, the trial court ordered the sentences to run consecutive to each other for a total

prison term of 16 years.

                                 II. Assignments of Error

       {¶ 9} Appellant has timely appealed his judgment of conviction, asserting two

assignments of error for our review:

              1. The State of Ohio failed to produce legally sufficient evidence to

       establish rape and kidnapping.

              2. The evidence presented at trial fell against the manifest weight of

       the evidence for conviction.




4.
                                    III. Analysis

       {¶ 10} Appellant’s first assignment of error argues that the state failed to produce

legally sufficient evidence to establish rape and kidnapping. “A sufficiency of the

evidence argument challenges whether the State has presented adequate evidence on each

element of the offense to allow the case to go to the jury or to sustain the verdict as a

matter of law.” State v. Shaw, 2d Dist. Montgomery No. 21880, 2008-Ohio-1317, ¶ 28,

citing State v. Thompkins, 78 Ohio St. 3d 380, 386, 678 N.E.2d 541 (1997). When

reviewing the sufficiency of the evidence, the appellate court’s duty is to examine the

evidence admitted at trial and determine “whether such evidence, if believed, would

convince the average mind of the defendant’s guilt beyond a reasonable doubt.” State v.

Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus. The

standard is, after viewing the evidence in the light most favorable to the prosecution,

whether any reasonable trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt. Id.

       {¶ 11} In this case, appellant was convicted of one count of rape, under R.C.

2907.02(A)(2), which states that no person shall purposely compel another to engage in

sexual conduct by force or threat of force. Digital penetration of H.T.’s vagina, however

slight, is sexual conduct sufficient to complete vaginal intercourse. R.C. 2907.01(A).

       {¶ 12} H.T. testified that appellant grabbed her by the hair, pulled her back into

the car and held the back of her neck, restraining her movement. Once H.T. drove to the

destination of appellant’s demand, appellant attempted to kiss her. H.T. rejected by




5.
clenching her lips tightly closed and refusing his verbal pleas for her consent to sex.

Ultimately, appellant forced his right hand into H.T.’s pants, digitally penetrating her

vagina while holding the back of her neck with his left hand.

       {¶ 13} Ohio courts have consistently held that a victim’s testimony, if believed, is

sufficient to support a rape conviction. See State v. Johnson, 112 Ohio St. 3d 210, 2006-

Ohio-6404, 858 N.E.2d 1144, ¶ 53. Thus, when viewing the evidence in a light most

favorable to the prosecution, H.T.’s sworn testimony alone is sufficient to support the

rape conviction.

       {¶ 14} Furthermore, there was corroborating evidence from the nurse who

performed the rape kit on H.T., who testified that there was vaginal tearing, redness, and

tenderness at the vaginal opening, generally indicative of trauma to the area that may

have been caused by digital penetration. In addition, the Y-STR DNA tests identified an

additional male DNA and could not exclude appellant as a contributor.

       {¶ 15} Therefore, we hold that there was legally sufficient evidence to support the

jury’s finding that appellant committed rape.

       {¶ 16} Appellant was also convicted of one count of kidnapping, under R.C.

2905.01(A)(2). The statute states that no person, by force, threat, or deception shall

remove another from the place where the other person is found or restrain the liberty of

the other person in order to facilitate the commission of any felony or flight thereafter.

       {¶ 17} Here, H.T. testified that appellant pulled her hair and forced her back into

her car, restrained her continuously by holding the back of her neck, and compelled H.T.




6.
to drive him to the liquor store parking lot. There he committed the felony of rape by

digitally penetrating her. Therefore, when viewing the evidence in a light most favorable

to the state, we find the evidence legally sufficient to support appellant’s conviction for

kidnapping under R.C. 2905.01(A)(2).

       {¶ 18} Accordingly, appellant’s first assignment of error is not well-taken.

       {¶ 19} In his second assignment of error, appellant argues that his convictions

were against the manifest weight of the evidence. A manifest weight challenge questions

whether the state has met its burden of persuasion. Thompkins, 78 Ohio St. 3d at 387, 678
N.E.2d 541. In making this determination, the court of appeals sits as a “thirteenth juror”

and, after

       review[ing] the entire record, weighs the evidence and all reasonable

       inferences, considers the credibility of witnesses and determines whether,

       in resolving conflicts in the evidence, the court “clearly lost its way and

       created such a manifest miscarriage of justice that the conviction must be

       reversed and a new trial ordered.” The discretionary power to grant a new

       trial should be exercised only in exceptional cases where the evidence

       weighs heavily against the conviction (citations omitted).

State v. Caudill, 6th Dist. Wood No. WD-07-009, 2008-Ohio-1557, ¶ 58.

       {¶ 20} Further, it is the fact finder’s duty is to resolve disputes of fact and weigh

the credibility of witnesses appearing before them, as they are in the best position to hear,

observe, and comprehend each witness. State v. Clay, 34 Ohio St. 2d 250, 298 N.E.2d
7.
137 (1973). Thus, special deference is given to fact finder’s determination of credibility

given that it is the jury who has the benefit of seeing the witnesses testify, observing their

facial expressions and body language, and discerning qualities such as hesitancy,

equivocation, and candor. State v. Fell, 6th Dist. Lucas No. L-10-1162, 2012-Ohio-616,

¶ 14.

         {¶ 21} Appellant argues that H.T.’s testimony is not believable. H.T. claimed that

appellant had his hand on the back of her neck during the entire drive to the liquor store,

while committing rape by shoving his hand down her pants, while trying to kiss her,

while demanding her phone number and putting not one, but two numbers into his phone,

and while calling her both times to determine if it was her real number. Appellant argues

that it would be an amazing string of feats to accomplish all of that while keeping enough

force on H.T. so that she did not run away. Appellant also argues that H.T. blatantly took

a picture of the appellant. He asserts that it would not make sense that someone who was

allegedly controlling the incident would let that happen and not attempt to take her

phone.

         {¶ 22} The jury, however, implicitly found appellant’s version of the events, to be

less credible. Both appellant and H.T. testified that he approached her at approximately

6:00 p.m. H.T. testified that the encounter lasted what felt like “a really long time.”

Appellant, on the other hand, testified that his encounter with H.T. was very brief, and

that they only drove from the parking lot of Barnes and Noble down the street to the

liquor store. Appellant quickly thanked H.T. and got out of the car. Notably, a Toledo




8.
Police Department detective testified that he observed, via video from one of the police

department’s cameras, what appeared to be H.T.’s car leaving the parking lot of the

liquor store at approximately 7:15 p.m., over one hour after the encounter began, thus

supporting H.T.’s version of the events. In addition, appellant also testified that he had

spent the day applying for jobs, but on cross-examination appellant could not recall a

single company that he applied to, and H.T. testified that he smelled strongly of alcohol.

Thus, we hold that the jury did not lose its way in determining the credibility of the

witnesses.

       {¶ 23} Appellant additionally contends that the jury lost its way and became

confused due to the testimony of the polygraph examiner including the results of the

examination. Appellant argues that polygraph examinations are not science, and on that

point he is correct. Nevertheless, the examination and test results were admissible

evidence pursuant to appellant’s agreement with the state. Thus, the jury was free to

consider the results of appellant’s polygraph examination, which showed appellant to be

untruthful.

       {¶ 24} Therefore, upon our careful review of the record, we cannot find that this is

the exceptional case in which the jury lost its way and created a manifest miscarriage of

justice in convicting appellant of rape and kidnapping.

       {¶ 25} Accordingly, appellant’s second assignment of error is not well-taken.




9.
                                     IV. Conclusion

       {¶ 26} For the foregoing reasons, we find that substantial justice has been done the

party complaining and the judgment of the Lucas County Court of Common Pleas is

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




10.